Citation Nr: 1044381	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  08-28 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an eye disorder, to 
include as secondary to diabetes mellitus, type II.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for left lower extremity peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse



ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Department of 
Veteran Affairs (VA) Regional Office in Columbia, South Carolina, 
on behalf of the Regional Office in Roanoke, Virginia (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In May 2006, the Veteran submitted a claim of entitlement to 
service connection for an eye disorder, to include as secondary 
to his service-connected diabetes mellitus, type II.  He also 
submitted a claim of entitlement to service connection for left 
lower extremity peripheral neuropathy.  In April 2007, The 
Veteran's service connection claim for an eye disorder was 
denied; service connection was granted for left lower extremity 
peripheral neuropathy and a 10 percent evaluation was assigned 
thereto, effective May 8, 2006.  See 38 C.F.R. § 3.400 (2010).  
The Veteran perfected an appeal, claiming that his current eye 
disorder was secondary to his service-connected diabetes 
mellitus, type II, and claiming that an evaluation in excess of 
10 percent was warranted for his left lower extremity peripheral 
neuropathy.  The claims have been certified to Board for 
appellate review.



A.  Eye Disorder

Pursuant to his claim of entitlement to service connection for an 
eye disorder, the Veteran was provided a VA examination in 
January 2007.  Although the evidence of record demonstrated 
current eye disorders, the examiner did not render an opinion as 
to whether any eye disorders was related to or aggravated by the 
Veteran's service-connected diabetes mellitus, type II, or was 
otherwise related to his active duty service.  As such, the Board 
finds that the January 2007 examination is inadequate for 
purposes of determining service connection.  "Once VA undertakes 
the effort to provide an examination, it must provide an adequate 
one or, at a minimum, notify the veteran why one will not or 
cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Thus, in order to satisfy VA's duty to assist, the Board 
finds that a remand is warranted in order for the Veteran to 
undergo a VA examination.  38 U.S.C.A. §§ 5107(a), 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).

Additionally, during a July 2010 Board hearing, the Veteran 
asserted that he began experiencing new symptoms of an eye 
disorder subsequent to the January 2007 examination, including 
bilateral eye redness, dryness, and pain.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the 
requirement of a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim).  He claimed that these symptoms began in 
and had persisted since May 2010.  The Veteran further asserted 
that a medical professional at the Mountain Home, Tennessee, VA 
Medical Center indicated that his current eye disorder was 
related to his service-connected diabetes mellitus, type II; 
treatment records supporting that contention have not been 
associated with the Veteran's claims files.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection 
between what a physician said and the layman's account of what he 
purportedly said, filtered through a layman's sensibilities, is 
too attenuated and inherently unreliable to constitute medical 
evidence); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).  Consequently, in order to satisfy VA's duty to 
assist, the Board finds that a remand is warranted in order to 
attempt to obtain additional VA treatment reports from the 
Mountain Home, Tennessee, VA Medical Center.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159; see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that VA treatment records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

B.  Left Lower Extremity Peripheral Neuropathy

In May 2008, the Veteran asserted that he was experiencing 
"trouble" with his left lower extremity throughout the winters 
of 2007 and 2008.  During the July 2010 Board hearing, the 
Veteran asserted that symptoms associated with his 
service-connected left lower extremity peripheral neuropathy had 
worsened since the last VA examination, which occurred in January 
2007.  A review of the claims file revealed that the RO had not 
obtained, nor has the Veteran submitted, treatment reports dated 
more recently than April 2008 for his service-connected left 
lower extremity peripheral neuropathy.  Consequently, the 
Veteran's claims files do not contain evidence wherein the 
present severity of his left lower extremity peripheral 
neuropathy is described.  Thus, in order to comply with VA's duty 
to assist, the Board finds that a remand is warranted for a 
thorough and contemporaneous medical examination.  3 8 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159; see Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claims.  The RO must then 
obtain copies of the related records that are 
not already in the claims file.  
Specifically, the RO must make all reasonable 
efforts to obtain relevant treatment reports 
from the Mountain Home, Tennessee, VA Medical 
Center that have not already been associated 
with the claims files.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after making 
reasonable efforts to obtain the named 
records the RO is unable to secure same, the 
RO must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts that 
the RO made to obtain those records; (c) 
describe any further action to be taken by 
the RO with respect to the claim; and (d) 
that the Veteran is ultimately responsible 
for providing the evidence.  The Veteran and 
his representative must then be given an 
opportunity to respond.  

2.  The Veteran must be scheduled for the 
appropriate VA examination to ascertain the 
presence of an eye disorder and, if any 
present, the nature and etiology thereof.  
Specifically, the examiner must address 
whether any found eye disorder is due to or 
aggravated by the Veteran's diabetes 
mellitus, type II, or related to the his 
active duty service.  The VA claims files 
must be made available to and 
contemporaneously reviewed by the examiner.  
All indicated tests and studies must be 
accomplished.  A complete rationale for all 
opinions must be provided.  If the examiner 
cannot render an opinion without resorting to 
mere speculation, the examiner must 
thoroughly explain why an opinion would 
require speculation.  The report prepared 
must be typed.

3.  The Veteran must also be scheduled for 
the appropriate VA examination to ascertain 
current severity of his left lower extremity 
peripheral neuropathy.  The examiner must 
provide commentary as to all symptoms shown 
upon examination that are related to his 
service-connected left lower extremity 
peripheral neuropathy.  The VA claims files 
must be made available to and reviewed by the 
examiner.  All indicated tests and studies 
must be accomplished.  The report prepared 
must be typed.

4.  The RO must notify the Veteran that it is 
his responsibility to report for any 
examination scheduled and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In 
the event that the Veteran does not report 
for an examination, documentation must be 
obtained that shows that notice scheduling 
the examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims must be re-adjudicated.  If the claims 
remain denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran has 
had an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

